DETAILED ACTION
Summary
	This is a final Office action in reply to the arguments filed 25 April 2022 for the application filed 26 June 2019. Claims 1-20 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (371 of PCT/JP2017/046394, filed 25 December 2017) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Acknowledgment is made of applicant’s claim for foreign priority (JP2016-254005, filed 27 December 2016) under 35 U.S.C. 119 (a)-(d).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 7, and 10-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOE (JP 2000345472A, machine translation referenced herein) in view of SUGAHARA et al. (WO 2013/065650; English equivalent US Patent 9,051,453 is referenced herein) and in view of HA et al. (Biomacromolecules 2003, 4, 488-496) or, in the alternative, in view of KAPLAN et al. (WO 2014/145002 A3).
	Regarding Claim 1, MOTOE discloses a method for producing a silk-like fiber product whereby a waste silk fabric is dissolved to recover a solution containing fibroin (i.e., a method for recovering protein, which recovers a target protein from a mixture containing the target protein and a material different from the target protein; p0011). The waste silk fabric is immersed in water or other well-known solubilizers in an autoclave for treatment at elevated temperatures and pressures for a prolonged period of time; MOTOE discloses methods for extracting sericin (p0018) and fibroin (p0019) using similar autoclave-based processes (i.e., a dissolution step of dissolving either the target protein or the material by applying pressure while heating to a solution for dissolution containing the mixture and a polar solvent; p0017-0019). The resultant solubilized/dissolved product is separated from insoluble products, e.g., insoluble nylon fibers (i.e., a separation step of separating an obtained solution; p0017). MOTOE further discloses waste silk cotton (i.e., wherein the material includes… cotton; p0017).
	MOTOE is deficient in disclosing the target protein is one or more proteins selected from the group consisting of spider silk fibroin and hornet silk fibroin.
	However, silk fibroins are commonly found in spider silk proteins and spider silk-derived proteins. For instance, SUGAHARA discloses that silk proteins, including ADF3 and ADF4 from spider (Araneus diadematus), can both be dissolved in dimethylsulfoxide and dimethylformamide, which are known strong caustic bases (c1/54-61; c3/13-16; c3/56-c4/8). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to utilize the method of recovering silk fibroin from a silk-like fiber product by dissolving in a dissolving agent as taught by MOTOE in recovering silk fibroin from natural spider silk proteins. The asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results. Because both prior arts teach methods for fibroin recovery from a silk source, it would have been prima facie obvious to one of ordinary skill in the art to substitute one method for the other with a reasonable expectation of success. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (MPEP §2143.01 B).
	MOTOE is deficient in disclosing the polar solvent is a mixed solvent of alcohol and water.
	However, MOTOE discloses that other “known or well-known solubilizers” can be used to dissolve fibroin (p0017). As recognized by HA, alcohol-based solutions, such as methanol (§Preparation of Fibroin Solution, pg. 489), and in particular aqueous hexafluoroisopropyl alcohol (HFIP) solutions, have been widely used to dissolve silk fibroin (i.e., wherein the polar solvent is a mixed solvent of alcohol and water; §Introduction, pg. 488, par. 2). Similarly, KAPLAN discloses the common use of HFIP as an organic solvent with water to produce silk fibroin solution (p0282). Thus, the claimed limitation wherein the polar solvent is a mixed solvent of alcohol and water would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because the substitution of one known element (i.e., MOTOE’s water) for another (i.e., HA’s or KAPLAN’s HFIP solution) would have yielded predictable results (i.e., dissolved silk fibroin solutions; MPEP §2143.01 B).
Regarding Claim 2, modified MOTOE makes obvious the method for recovering protein of Claim 1. MOTOE further discloses fibroin is dissolved in solution (i.e., wherein the dissolution step is a step of dissolving the target protein; p0017).
	Regarding Claim 3, modified MOTOE makes obvious the method for recovering protein of Claim 1. SUGAHARA further discloses silk spider fibroin (i.e., wherein the target protein is… silk fibroin; c3/56-66).
	Regarding Claim 4, modified MOTOE makes obvious the method for recovering protein of Claim 1. SUGAHARA further discloses dimethylformamide and dimethylsulfoxide as solvents (i.e., wherein the polar solvent includes… dimethylsulfoxide, dimethylformamide; c1/54-61).
	Regarding Claim 6, modified MOTOE makes obvious the method for recovering protein of Claim 1. MOTOE further discloses pantyhose comprises polyamide fiber (i.e., wherein the material is nylon; p0016).
	Regarding Claim 7, modified MOTOE makes obvious the method for recovering protein of Claim 1. MOTOE further discloses waste silk cotton (i.e., wherein the material is cotton; p0017).
	Regarding Claim 10, modified MOTOE makes obvious the method for recovering protein of Claim 1. MOTOE further discloses applying a pressure of 14 lb/in2 (p0018), which is approximately 0.097 MPa, which reads upon the claimed pressure range of 0.05 MPa or more and 30 MPa or less.
	Regarding Claim 11, modified MOTOE makes obvious the method for recovering protein of Claim 1. MOTOE further discloses the dissolved waste silk fabric is treated at 120°C (p0019), which reads upon the claimed heating temperature range of 70°C to 150°C.
	Regarding Claim 12, modified MOTOE makes obvious the method for recovering protein of Claim 1. HA further discloses preparing calcium nitrate-methanol solutions having a concentration range from 40% w/w to 95% w/w (i.e., a 5% to 60% w/w alcohol range; §Preparation of Fibroin Solution, pg. 489), which reads upon the claimed proportion of alcohol relative to the total amount of the polar solvent range of 5% to 100% by mass. Alternatively, HA further discloses an optimum molar ratio of calcium:water:methanol of 1:4:2, indicating a 2:7 molar ratio of methanol to solvent.
	Regarding Claim 13, modified MOTOE makes obvious the method for recovering protein of Claim 1. HA further discloses preparing calcium nitrate-methanol solutions having a concentration range from 40% w/w to 95% w/w (i.e., a 5% to 60% w/w alcohol range; §Preparation of Fibroin Solution, pg. 489), which overlaps with the claimed proportion of alcohol relative to the total amount of the polar solvent range of 10% to 50% by mass, and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Alternatively, HA further discloses an optimum molar ratio of calcium:water:methanol of 1:4:2, indicating a 2:7 molar ratio of methanol to solvent.
	Regarding Claim 14, modified MOTOE makes obvious the method for recovering protein of Claim 1. HA further discloses that the prepared fibroin solutions comprise 20% w/v of fibroin (§Preparation of Fibroin Solution, pg. 489), which reads upon the claimed concentration of target protein range of 15% by mass or more and 70% by mass or less based on the mass of the polar solvent.
	
Claims 5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOE (JP 2000345472A, machine translation referenced herein) in view of SUGAHARA et al. (WO 2013/065650; English equivalent US Patent 9,051,453 is referenced herein) and in view of HA et al. (Biomacromolecules 2003, 4, 488-496) or, in the alternative, in view of KAPLAN et al. (WO 2014/145002 A3), as applied to Claim 1 above, and further with evidentiary support from LINNANE et al. (US PGPub 2006/0010574 A1).
	Regarding Claims 5 and 8, modified MOTOE makes obvious the method for recovering protein of Claim 1. MOTOE further discloses the method involves dissolving waste silk fabric (p0011) and identifies socks as an exemplary waste silk fabric (p0016). Modified MOTOE is deficient in explicitly disclosing polyester (Claim 5) or wool (Claim 8). 
	However, socks are known in the art to be commonly made from various fibers, including wool, cotton, nylon, polyester, and silk (LINNANE, p0042). Thus, although MOTOE fails to explicitly disclose polyester or wool, one of ordinary skill in the art would find that the recitation of socks implies the use of such conventional and common materials as polyester and wool as claimed.

Claim 1/9 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOE (JP 2000345472A, machine translation referenced herein) in view of HA et al. (Biomacromolecules 2003, 4, 488-496) or, in the alternative, in view of KAPLAN et al. (WO 2014/145002 A3), and further in view of KAMEDA et al. (Zeitschrift für Naturforschung C, Volume 60, Issue 11-12, 2005, pg. 906-914).
	Regarding Claim 1/9, MOTOE discloses a method for producing a silk-like fiber product whereby a waste silk fabric is dissolved to recover a solution containing fibroin (i.e., a method for recovering protein, which recovers a target protein from a mixture containing the target protein and a material different from the target protein; p0011). The waste silk fabric is immersed in water or other well-known solubilizers in an autoclave for treatment at elevated temperatures and pressures for a prolonged period of time; MOTOE discloses methods for extracting sericin (p0018) and fibroin (p0019) using similar autoclave-based processes (i.e., a dissolution step of dissolving either the target protein or the material by applying pressure while heating to a solution for dissolution containing the mixture and a polar solvent; p0017-0019). The resultant solubilized/dissolved product is separated from insoluble products, e.g., insoluble nylon fibers (i.e., a separation step of separating an obtained solution; p0017). MOTOE further discloses waste silk cotton (i.e., wherein the material includes… cotton; p0017).
	MOTOE is deficient in disclosing the polar solvent is a mixed solvent of alcohol and water.
	However, MOTOE discloses that other “known or well-known solubilizers” can be used to dissolve fibroin (p0017). As recognized by HA, aqueous hexafluoroisopropyl alcohol (HFIP) solutions have been widely used to dissolve silk fibroin (i.e., wherein the polar solvent is a mixed solvent of alcohol and water; §Introduction, pg. 488, par. 2). Similarly, KAPLAN discloses the common use of HFIP as an organic solvent with water to produce silk fibroin solution (p0282). Thus, the claimed limitation wherein the polar solvent is a mixed solvent of alcohol and water would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because the substitution of one known element (i.e., MOTOE’s water) for another (i.e., HA’s or KAPLAN’s HFIP solution) would have yielded predictable results (i.e., dissolved silk fibroin solutions; MPEP §2143.01 B).
Modified MOTOE is deficient in disclosing the target protein is one or more proteins selected from the group consisting of spider silk fibroin and hornet silk fibroin (Claim 1) and further fails to explicitly disclose the target protein is hornet silk fibroin (Claim 1/9).
However, silk fibroins are commonly found in hornet silk proteins as disclosed by KAMEDA (i.e., the target protein is one or more proteins selected from the group consisting of spider silk fibroin and hornet silk fibroin; the target protein is hornet silk fibroin; §Introduction, pg. 906, par. 2; §Comparison of hornet silk with silkworm silk fibroin, pg. 913). KAMEDA further discloses the use of hexafluoroisopropyl alcohol to dissolve and solubilize hornet silk (§Solubility of hornet silk in solvents, pg. 907, par. 2). Thus, one of ordinary skill in the art at the time of the filing of the invention would have found it obvious to utilize the method of recovering silk fibroin from a silk-like fiber product by dissolving in a dissolving agent as taught by modified MOTOE in recovering silk fibroin. The asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results. Because the prior arts teach methods for fibroin recovery from a silk source, it would have been prima facie obvious to one of ordinary skill in the art to substitute one method for the other with a reasonable expectation of success. Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (MPEP §2143.01 B).

Claims 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over MOTOE (JP 2000345472A, machine translation referenced herein) in view of HA et al. (Biomacromolecules 2003, 4, 488-496) or, in the alternative, in view of KAPLAN et al. (WO 2014/145002 A3).
	Regarding Claim 15, MOTOE discloses a method for producing a silk-like fiber product whereby a waste silk fabric is dissolved to recover a solution containing fibroin (i.e., a method for recovering protein, which recovers a target protein from a mixture containing the target protein and a material different from the target protein; p0011). The waste silk fabric is immersed in water or other well-known solubilizers in an autoclave for treatment at elevated temperatures and pressures for a prolonged period of time; MOTOE discloses methods for extracting sericin (p0018) and fibroin (p0019) using similar autoclave-based processes (i.e., a dissolution step of dissolving either the target protein or the material by applying pressure while heating to a solution for dissolution containing the mixture and a polar solvent; p0017-0019). The resultant solubilized/dissolved product is separated from insoluble products, e.g., insoluble nylon fibers (i.e., a separation step of separating an obtained solution; p0017).
	MOTOE is deficient in disclosing the polar solvent is a mixed solvent of alcohol and water.
	However, MOTOE discloses that other “known or well-known solubilizers” can be used to dissolve fibroin (p0017). As recognized by HA, alcohol-based solutions, such as methanol (§Preparation of Fibroin Solution, pg. 489), and in particular aqueous hexafluoroisopropyl alcohol (HFIP) solutions, have been widely used to dissolve silk fibroin (i.e., wherein the polar solvent is a mixed solvent of alcohol and water; §Introduction, pg. 488, par. 2). Similarly, KAPLAN discloses the common use of HFIP as an organic solvent with water to produce silk fibroin solution (p0282). Thus, the claimed limitation wherein the polar solvent is a mixed solvent of alcohol and water would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because the substitution of one known element (i.e., MOTOE’s water) for another (i.e., HA’s or KAPLAN’s HFIP solution) would have yielded predictable results (i.e., dissolved silk fibroin solutions; MPEP §2143.01 B).
	Regarding Claim 16, modified MOTOE makes obvious the method for recovering protein of Claim 15. Modified MOTOE is deficient in disclosing the polar solvent further includes one or more solvents selected from the group consisting of dimethyl sulfoxide, dimethylformamide, and hexafluoroacetone.
	However, MOTOE discloses that other “known or well-known solubilizers” can be used to dissolve fibroin (p0017). As recognized by SUGAHARA, silk proteins can be dissolved in dimethylsulfoxide and dimethylformamide (i.e., the polar solvent further includes one or more solvents selected from the group consisting of dimethyl sulfoxide, dimethylformamide, and hexafluoroacetone; c1/54-61; c3/13-16; c3/56-c4/8). Thus, the claimed limitation wherein the polar solvent further includes one or more solvents selected from the group consisting of dimethyl sulfoxide, dimethylformamide, and hexafluoroacetone, would have been obvious to one of ordinary skill in the art at the time of the filing of the invention because the substitution of one known element (i.e., MOTOE’s water) for another (i.e., SUGAHARA’s dimethylsulfoxide or dimethylformamide solution) would have yielded predictable results (i.e., dissolved silk fibroin solutions; MPEP §2143.01 B). Express suggestion to substitute one equivalent for another need not be present to render such substitution obvious (MPEP §2143.01 B).
	Regarding Claim 17, modified MOTOE makes obvious the method for recovering protein of Claim 15. MOTOE further discloses applying a pressure of 14 lb/in2 (p0018), which is approximately 0.097 MPa, which reads upon the claimed pressure range of 0.05 MPa or more and 30 MPa or less. MOTOE further discloses the dissolved waste silk fabric is treated at 120°C (p0019), which reads upon the claimed heating temperature range of 70°C to 150°C.
	Regarding Claim 18, modified MOTOE makes obvious the method for recovering protein of Claim 15. HA further discloses preparing calcium nitrate-methanol solutions having a concentration range from 40% w/w to 95% w/w (i.e., a 5% to 60% w/w alcohol range; §Preparation of Fibroin Solution, pg. 489), which reads upon the claimed proportion of alcohol relative to the total amount of the polar solvent range of 5% to 100% by mass. Alternatively, HA further discloses an optimum molar ratio of calcium:water:methanol of 1:4:2, indicating a 2:7 molar ratio of methanol to solvent.
	Regarding Claim 19, modified MOTOE makes obvious the method for recovering protein of Claim 15. HA further discloses preparing calcium nitrate-methanol solutions having a concentration range from 40% w/w to 95% w/w (i.e., a 5% to 60% w/w alcohol range; §Preparation of Fibroin Solution, pg. 489), which overlaps with the claimed proportion of alcohol relative to the total amount of the polar solvent range of 10% to 50% by mass, and therefore, establishes a case of prima facie obviousness (MPEP 2144.05). Alternatively, HA further discloses an optimum molar ratio of calcium:water:methanol of 1:4:2, indicating a 2:7 molar ratio of methanol to solvent.
	Regarding Claim 20, modified MOTOE makes obvious the method for recovering protein of Claim 15. HA further discloses that the prepared fibroin solutions comprise 20% w/v of fibroin (§Preparation of Fibroin Solution, pg. 489), which reads upon the claimed concentration of target protein range of 15% by mass or more and 70% by mass or less based on the mass of the polar solvent.

Response to Arguments
	Applicant’s arguments filed 25 April 2022 have been fully considered but are not persuasive.
	Applicant argues that the 35 USC 103 rejection based on MOTOE in view of SUGAHARA and HA or KAPLAN should be withdrawn because one of ordinary skill in the art would not autoclave treat HFIP alcohol solutions, i.e., subject organic solvents to elevated pressures and elevated temperatures. Applicant further cites a publication Basic Operation of Applied Biological Experiments, “[l]ow boiling substances such as organic solvents shall not be autoclaved. There is a risk of fire and explosion depending on the situation” and concludes that “there is no motivation to use a mixed solvent of water and alcohol because a skilled person would not modify Motoe to use alcohol… in the autoclave method of Motoe” (pg. 5).
	The Examiner respectfully disagrees.
	It is acknowledged that MOTOE discloses the use of an autoclave to treat a protein silk solution (p0017). However, MOTOE discloses an autoclave only as a preferred embodiment (e.g., “First, the raw material is immersed in water in a container (eg, autoclave)”; p0017). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use” (In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994); MPEP §2123 II).
	Further, Applicant’s citation of Basic Operation of Applied Biological Experiments even indicates that the use of an autoclave for organic solvents is dependent on the situation. It is understood that there is a risk to autoclave use for any type of solution, even water. While MOTOE may have disclosed autoclave-like temperatures and pressures, one of ordinary skill in the art would be cognizant of such safety precautions and would be expected to utilize common sense when treating organic-based solvents under elevated pressures and temperatures and operate an autoclave-like device within safe parameters. There are conditions in the art under which organic solvents can be subjected to high heat and high pressures with sufficient ventilation and safety precautions.
Further, in Claim 1, Applicant has broadly claimed “applying pressure while heating to a solution” and the solution containing “a polar solvent, wherein the polar solvent is a mixed solvent of alcohol and water”. Applicant has not limited the temperatures and pressures to certain ranges that would preclude autoclave-like ranges. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation absent unexpected results or evidence indicating such optimum or workable ranges are critical (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP§2144.05). MOTOE simply discloses or overlaps with the same temperature and pressure ranges later claimed (see Claims 10 and 11). 
	Even further, the disclosure even cites extremely high levels of operating pressures (300 MPa or less; p0060) and temperatures (150°C or lower; p0062), which well exceed typical autoclave operating parameters (e.g., 120-130°C, a few MPa). If Applicant is indeed arguing that one of ordinary skill would not find obvious subjecting organic solvents to autoclave-like conditions as intended by Applicant, then the claim would be considered to contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention, and further, the specification would not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with the claims.
	All other arguments have been indirectly considered.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777